Exhibit 10.1
 
 

FIFTH AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT
This FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 1, 2014 (this "Fifth Amendment"), is by and among (a) NEXSTAR
BROADCASTING, INC. (the "Borrower"), a Delaware corporation, (b) NEXSTAR
BROADCASTING GROUP, INC. (the "Ultimate Parent"), a Delaware corporation,
(c) NEXSTAR FINANCE HOLDINGS, INC. ("Nexstar Finance Holdings"), a Delaware
corporation, (d) each of the Revolving Credit Lenders and Term A Lenders, (e)
the Majority Lenders and (e) BANK OF AMERICA, N.A., as administrative agent (the
"Administrative Agent") for itself and the other Lenders party to that certain
Fifth Amended and Restated Credit Agreement, dated December 3, 2012 (as amended,
supplemented, and restated or otherwise modified and in effect from time to
time, prior to the date hereof, the "Existing Credit Agreement", and as amended
hereby, the "Credit Agreement"), by and among the Borrower, the Ultimate Parent,
Nexstar Finance Holdings, the lending institutions party thereto (the "Lenders")
and the Administrative Agent.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement.
WHEREAS, on or immediately prior to the date hereof (prior to giving effect to
this amendment), the Borrower has made a prepayment of Term A Loans in an
aggregate amount of not less than $60,000,000. Concurrently with this amendment,
the aggregate Revolving Credit Commitments are increased by $20,000,000 so that
the Credit Agreement provides for (i) Revolving Credit Commitments in an
aggregate principal amount of up to $95,000,000, (ii) Term A Loans in the
outstanding principal amount of $158,528,128.94, and (iii) Term B-2 Loans in the
outstanding principal amount of $261,416,134.42.
WHEREAS, the Borrower is entering into a new Sharing Arrangement with Marshall
Broadcasting Group, Inc. ("Marshall Broadcasting"), and in connection therewith
the Administrative Agent and certain of the Lenders have agreed to provide a
credit facility to Marshall Broadcasting, such facility to be on terms and
conditions and subject to documentation in all respects comparable to the
Mission Revolving Credit Facility;
WHEREAS, the Borrower has proposed to amend the Existing Credit Agreement such
that the new facility to Marshall Broadcasting is integrated into the Existing
Credit Agreement in a comparable manner to the Mission Revolving Credit
Facility;
WHEREAS, Section 10.01 of the Existing Credit Agreement provides that the Loan
Parties may amend the Existing Credit Agreement with the consent of the Majority
Lenders;
WHEREAS, in connection with the Fifth Amendment, (1) Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, RBC Capital
Markets,1 and Wells Fargo Securities, LLC are Joint Lead Arrangers and Joint
Bookrunners and (2) Bank of America, N.A. is Administrative Agent;
WHEREAS, on the date hereof, the parties hereto desire to enter into this Fifth
Amendment to make certain amendments to the Existing Credit Agreement;
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
§1.            Amendment to Defined Terms.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
§2.            Amendment of the Existing Credit Agreement.  Pursuant to Section
10.01 of the Credit Agreement, and subject to the satisfaction of the conditions
set forth in Section 4 hereof, on and as of the Fifth Amendment Effective Date:
(a)            The Existing Credit Agreement is, effective on the Fifth
Amendment Effective Date, hereby amended in its entirety to read as set forth in
the attached Annex I.
(b)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(a) with a new Schedule 1.01(a) in the form as set
forth in Annex II hereto.
(c)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(c) with a new Schedule 1.01(c) in the form as set
forth in Annex II hereto.
(d)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(d) with a new Schedule 1.01(d) in the form as set
forth in Annex II hereto.
(e)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(e) with a new Schedule 1.01(e) in the form as set
forth in Annex II hereto.
(f)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 2.01 with a new Schedule 2.01 in the form as set forth in
Annex II hereto.
(g)            The Exhibits to the Existing Credit Agreement are hereby amended
by replacing Exhibit E with a new Exhibit E thereto in the form as set forth in
Annex II hereto.
(h)            The Exhibits to the Existing Credit Agreement are hereby amended
by adding a new Exhibit K thereto in the form as set forth in Annex II hereto.
(i)            The Exhibits to the Existing Credit Agreement are hereby amended
by adding a new Exhibit L thereto in the form as set forth in Annex II hereto.
§3.            Amendments of Exhibit J.
(a)            Section 5.03 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
5.03            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Mission Entity of this Agreement or any other Loan Document, other
than (i) the filing of certain of the Loan Documents with the FCC after the
Closing Date, and (ii) the prior approval of the FCC, as may be required for the
Lenders to exercise certain of their rights with respect to the Stations and the
Nexstar Stations, (b) as of the Closing Date, the grant by any Mission Entity of
the Liens granted by it pursuant to the Security Documents, (c) as of the
Closing Date, the perfection or maintenance of the Liens created under the
Security Documents (including the priority thereof), (d) approvals, consents,
exceptions, authorization, action, notice or filing under securities laws or
(e) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Documents except for (i) filings necessary to perfect the Liens on the
Collateral granted by the Mission Entities in favor of the Secured Parties from
and after the Closing Date, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate
for the Nexstar Entities, the Mission Entities and the Marshall Entities,
reasonably be expected to have a Material Adverse Effect.
(b)            Section 5.17 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
5.17            Use of Proceeds.  The proceeds of the Revolving Credit Loans
shall be used to finance general corporate and working capital purposes of the
Borrower, any of its Restricted Subsidiaries, and to the extent permitted by the
terms of this Agreement, any of its Subsidiaries that are not Restricted
Subsidiaries, (including Investments, Capital Expenditures and Restricted
Payments permitted hereunder) and the funding of any original issue discount in
accordance with the terms set forth herein; provided that in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.  The proceeds of the Term B-2 Loans shall be used to finance
general corporate and working capital purposes.
(c)            Section 5.22 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 5.22 FCC Licenses.
(a)            Each Mission Entity, and each Restricted Subsidiary of each such
entity, holds such validly issued Broadcast Licenses as are necessary to operate
the Stations as they are currently operated, and each such Broadcast License is
in full force and effect (it being recognized that, as indicated on
Schedules 5.22 as of the Closing Date, certain Stations may, from time to time,
operate pursuant to Special Temporary Authority granted by the FCC).  As of the
Closing Date, the Stations, together with Broadcast Licenses, are identified on
Schedule 5.22, and each such Broadcast License has the expiration date set forth
on Schedule 5.22.
(b)            No Mission Entity has knowledge of any condition imposed by the
FCC as part of any Broadcast License which is neither set forth on the face
thereof as issued by the FCC nor contained in the Communications Laws applicable
generally to stations of the type, nature, class or location of the Station in
question.  Except as otherwise set forth on Schedules 5.22 and 5.22(c) as of the
Closing Date, each Station has been and is being operated in all material
respects in accordance with the terms and conditions of the Broadcast Licenses
applicable to it and the Communications Laws.
(c)            Except as otherwise set forth on Schedule 5.22(c) as of the
Closing Date, no proceedings are pending or, to the knowledge of any Mission
Entity or any Restricted Subsidiary are threatened which may result in the
revocation, modification, non‑renewal or suspension of any applicable Broadcast
License of such Mission Entity, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station, or its operation, other than (i) any proceedings which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (ii) proceedings affecting the television broadcasting industry in
general.
(d)            All reports, applications and other documents required to be
filed by the Mission Entities and their Restricted Subsidiaries with the FCC
with respect to the Stations, have been timely filed, and all such reports,
applications and documents are true, correct and complete in all respects,
except where the failure to make such timely filing or any inaccuracy therein
could not reasonably be expected to have a Material Adverse Effect, and except
as otherwise set forth on Schedule 5.22(c) as of the Closing Date, no Mission
Entity nor any Restricted Subsidiary of a Mission Entity has knowledge of any
matters which could reasonably be expected to result in the suspension or
revocation of or the refusal to renew any Broadcast License or the imposition on
any Mission Entity or any Restricted Subsidiary of any material fines or
forfeitures by the FCC, or which could reasonably be expected to result in the
revocation, rescission, reversal or material adverse modification of the
authorization of any Broadcast License.
(e)            There are no unsatisfied or otherwise outstanding citations
issued by the FCC with respect to any Station or its operations.
§4.            Conditions to Effectiveness.  This Fifth Amendment shall become
effective as of the date set forth above upon the satisfaction of the following
conditions (such effective date, the "Fifth Amendment Effective Date"):
(a)            there shall exist no Default both immediately before and after
giving effect to this Fifth Amendment;
(b)            the Administrative Agent shall have received a counterpart
signature page to this Fifth Amendment, duly executed and delivered by the
Borrower, the Administrative Agent, each Guarantor, the owners of the Equity
Interests of the Mission Borrower (the "Mission Pledgors"), the owners of the
Equity Interests of the Marshall Borrower (the "Marshall Pledgors" and
collectively with the Mission Pledgors, the "Pledgors"), the Majority Lenders
and each of the Term A Lenders and Revolving Credit Lenders;
(c)            the Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders, the Swing Line Lender and the L/C
Issuers, (i) an opinion of Kirkland & Ellis LLP, counsel for the Borrower, the
other Nexstar Entities, the Mission Entities and the Marshall Entities,
addressed to the L/C Issuers, the Administrative Agent, the Collateral Agent and
the Lenders and permitted to be relied upon by any persons who become Lenders,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders and customary for senior secured credit facilities in
transactions of this kind (including a customary no conflicts opinion with
respect to the Senior 6⅞% Notes due 2020 and Senior 6⅞% Notes due 2020
Indenture) and (ii) an opinion of Wiley Rein, LLP, special FCC counsel for the
Nexstar Entities, the Mission Entities and the Marshall Entities, addressed to
the L/C Issuers, the Administrative Agent, the Collateral Agent, the Swing Line
Lender and the Lenders and capable of being relied upon by any persons who
become Lenders, in form and substance reasonably satisfactory to the
Administrative Agent;
(d)            the Administrative Agent shall have received (i) certificates of
good standing from the applicable secretary of state of organization of each
Loan Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Fifth Amendment, and (ii) a
certificate of a Responsible Officer of the Borrower attaching the resolutions
adopted by the Borrower approving or consenting to the Fifth Amendment;
(e)            the representations and warranties set forth in this Fifth
Amendment shall be true and correct in all material respects as of the date of
this Fifth Amendment (except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (2) that any
representation or warranty that is qualified by "materiality" or "Material
Adverse Effect" shall be true and correct in all respects);
(f)            the Mission Credit Agreement shall be amended on a substantially
similar basis (but only as applicable) for the Mission Borrower, as the terms
set forth in this Fifth Amendment;
(g)            the Marshall Credit Agreement and each Security Document (as
defined in the Marshall Credit Agreement) shall be executed, delivered and
effective; and
(h)            the Administrative Agent shall have received (i) the Nexstar
Guaranty of Marshall Obligations, (ii) an amended and restated Nexstar Pledge
Agreement, (iii) an amended and restated Nexstar Security Agreement, (iv) the
Marshall Pledge Agreements, (v) the Marshall Guaranty of Nexstar Obligations,
(vi) the Marshall Security Agreement, and (vii) such other amendments and
restatements of the Security Documents conforming to the provisions of this
Fifth Amendment, as the Collateral Agent and/or the Administrative Agent may
require, in each case, duly executed and delivered by each party thereto and
effective as of the date thereof;
(i)            the Administrative Agent shall have received an amended and
restated Revolver Reallocation letter, duly executed by the Revolving Credit
Lenders;
(j)            the Administrative Agent shall have received the Intercreditor
Agreement Among Lenders, duly executed by (a) the Collateral Agent, (b) the
Administrative Agent, (c) the Administrative Agent on behalf of the Lenders, (d)
the Mission Administrative Agent, (e) the Mission Administrative Agent on behalf
of the Mission Lenders, (f) the Marshall Administrative Agent and (g) the
Marshall Administrative Agent on behalf of the Marshall Lenders;
(k)            the Borrower shall have delivered or caused to be delivered stock
certificates of the Marshall Borrower and each other Marshall Entity that a
Domestic Subsidiary of the Marshall Borrower and that is required to be pledged
pursuant to the Collateral and Guarantee Requirement, together with undated
stock powers duly executed in blank;
(l)            the Borrower shall have made a prepayment of Term A Loans in an
aggregate amount of not less than $60,000,000 and, after taking in account such
prepayment, there shall be Term A Loans in the outstanding principal amount of
$158,528,128.94;
(m)            the Borrower shall have reallocated the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders and the aggregate Mission
Revolving Credit Commitments of all Mission Revolving Credit Lenders such that
the aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall
be $95,000,000;
(n)            the Administrative Agent shall have received a the Fifth
Amendment Administrative Agent Fee Letter, duly executed by the Borrower, the
Mission Borrower, the Marshall Borrower, the Parent Guarantors and the
Administrative Agent;
(o)            the Borrower shall have paid all fees and expenses required to be
paid prior to or concurrently with the execution of this Fifth Amendment by the
Fifth Amendment Administrative Agent Fee Letter and any fee letter executed
among the Borrower and any Agent, Arranger or Lender (or combination thereof);
and
(p)            the Borrower shall have paid all reasonable invoiced fees and
expenses of the Administrative Agent's counsel, Winstead PC, and the
Administrative Agent shall have received evidence of payment of all other
reasonable and documented out‑of‑pocket costs and expenses (including, without
limitation, legal fees and expenses) that have been invoiced prior to the
effective date of this Fifth Amendment.
§5.            Consent regarding Changes to Loan Documents.  The Majority
Lenders hereby consent to an amendment and/or amendment and restatement of any
Loan Document (other than the Credit Agreement) to conform to the provisions of
this Fifth Amendment and the Existing Credit Agreement, as amended hereby.  The
Majority Lenders hereby authorize the Collateral Agent and the Administrative
Agent, on behalf of the Lenders, to execute and deliver such amendment and/or
amendment and restatement to each such Loan Document.
§6.            Affirmation of Nexstar Entities.  Each of the Nexstar Entities
hereby affirms its Obligations under the Credit Agreement, each of the other
Loan Documents to which each is a party, each of the Mission Loan Documents to
which each is a party, and each of the Marshall Loan Documents to which each is
a party and each hereby affirms its absolute and unconditional promise to pay to
the Lenders the Loans and all other amounts due (i) under the Credit Agreement
(as amended hereby) and the other Loan Documents, (ii) under the Mission Credit
Agreement (as amended) and the Mission Loan Documents and (iii) under the
Marshall Credit Agreement and the Marshall Loan Documents.
§7.            Representations and Warranties.  Each of the Nexstar Entities
represents and warrants to the Administrative Agent and the Lenders, immediately
after giving effect to this Fifth Amendment, as follows:
(a)            Representations and Warranties.  Each of the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the date hereof (giving effect to this
Fifth Amendment), except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects and to the extent that such
representations and warranties relate specifically to a prior date.
(b)            Enforceability.  The execution and delivery by the Nexstar
Entities of this Fifth Amendment, and the performance by the Nexstar Entities of
this Fifth Amendment and the Credit Agreement, as amended hereby, and each of
the Loan Documents (and amendments, restatements and substitutions therefore in
connection with this Fifth Amendment) are within the corporate authority of each
of the Nexstar Entities and have been duly authorized by all necessary corporate
proceedings.  This Fifth Amendment and the Credit Agreement, as amended, and
each of the Loan Documents (and amendments, restatements and substitutions
therefore in connection with this Fifth Amendment) hereby, constitute valid and
legally binding obligations of each of the Nexstar Entities, enforceable against
it in accordance with their terms, except as enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
(c)            No Default.  No Default has occurred and is continuing, and no
Default will result from the execution, delivery and performance by the Nexstar
Entities of this Fifth Amendment, the other Loan Documents or from the
consummation of the transactions contemplated herein.
§8.            No Other Amendments, etc.
(a)            Except as expressly provided in this Fifth Amendment, (a) all of
the terms and conditions of the Credit Agreement and the other Loan Documents
(as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Nexstar Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Fifth Amendment shall be construed to
imply any willingness on the part of the Administrative Agent or any Lender to
grant any similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
(b)            Without limiting the foregoing, each of the Loan Parties to the
Guaranties and the Security Documents hereby (i) acknowledges and agrees that
all of its obligations under the Nexstar Guaranty Agreements, the Nexstar
Guaranty of the Mission Obligations, the Nexstar Guaranty of the Marshall
Obligations and the Security Documents are reaffirmed and remain in full force
and effect on a continuous basis, (ii) reaffirms each Lien granted by each Loan
Party to the Collateral Agent for the benefit of the Secured Parties and
reaffirms the guaranties made pursuant to the Nexstar Guaranty Agreements, the
Nexstar Guaranty of the Mission Obligations and the Nexstar Guaranty of the
Marshall Obligations, (iii) acknowledges and agrees that the grants of security
interests by and the guaranties of the Loan Parties contained in the Nexstar
Guaranty Agreements, the Nexstar Guaranty of the Mission Obligations, the
Nexstar Guaranty of the Marshall Obligations and the Security Documents are, and
shall remain, in full force and effect after giving effect to the Fifth
Amendment, and (iv) agrees that all Obligations are Guaranteed Obligations (as
defined in the Guaranties).
(c)            This Fifth Amendment is a Loan Document under the terms of the
Credit Agreement.
§9.            Execution in Counterparts.  This Fifth Amendment may be executed
in any number of counterparts and by each party on a separate counterpart, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this Fifth Amendment, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.
§10.            Interpretation.  This Fifth Amendment, the Credit Agreement and
the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Administrative Agent and the Borrower
and are the product of discussions and negotiations among all parties. 
Accordingly, this Fifth Amendment, Credit Agreement and the other Loan Documents
are not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent's or any Lender's
involvement in the preparation of such documents.
§11.            Governing Law.  This Fifth Amendment shall be governed by, and
construed in accordance with, the law of the State of New York applicable to
agreements made and to be performed entirely within such state.
§12.            Miscellaneous.  The captions in this Fifth Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.
 
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



1 RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada.

--------------------------------------------------------------------------------


 
 

IN WITNESS WHEREOF, the undersigned have duly executed this Fifth Amendment as
of the date first set forth above.
 
 
The Borrower:
 
 
 
 
NEXSTAR BROADCASTING, INC.
 
 
 
 
By:
/s/ Thomas E. Carter
 
Name:
Thomas E. Carter
 
Title:
Executive Vice President and Chief Financial Officer



 
The Parent Guarantors:
 
 
 
 
NEXSTAR BROADCASTING GROUP, INC.
 
 
 
 
By:
/s/ Thomas E. Carter
 
Name:
Thomas E. Carter
 
Title:
Executive Vice President and Chief Financial Officer

 
 
 
NEXSTAR FINANCE HOLDINGS, INC.
 
 
 
 
By:
/s/ Thomas E. Carter
 
Name:
Thomas E. Carter
 
Title:
Executive Vice President and Chief Financial Officer

 
 
 
 
 
 
 
 
[Signature Page to Fifth Amendment to Fifth Amended and Restated Credit
Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 
The Administrative Agent:
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
By:
/s/ Don B. Pinzon
 
Name:
Don B. Pinzon
 
Title:
Vice President

 
 
 
 
 
 
 
 
[Signature Page to Fifth Amendment to Fifth Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------





RATIFICATION OF GUARANTORS AND PLEDGORS
Each of the undersigned Guarantors and Pledgors hereby (a) acknowledges and
consents to the foregoing Fifth Amendment and the Nexstar Entities' execution
thereof; (b) joins the foregoing Fifth Amendment for the purpose of consenting
to and being bound by the provisions thereof, (c) ratifies and confirms all of
their respective obligations and liabilities under the Loan Documents to which
any of them is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Obligations of the Borrower under the
Credit Agreement and (d) acknowledges and confirms that the liens and security
interests granted by such Guarantor or Pledgor, as applicable, pursuant to the
Loan Documents are and continue to be valid and perfected first priority liens
and security interests (subject only to Permitted Liens (as defined in the
Security Agreement)) that secure all of the Obligations on and after the date
hereof.
 
The Gurantors:
 
 
 
 
MISSION BROADCASTING, INC.
 
 
 
 
By:
/s/ Dennis P. Thatcher
 
Name:
Dennis P. Thatcher
 
Title:
President and Treasurer

 
 
 
 
 
MARSHALL BROADCASTING GROUP, INC.
 
 
 
 
By:
/s/ Pluria W. Marshall, Jr.
 
Name:
Pluria W. Marshall, Jr.
 
Title:
President and Secretary

 
 
 
 
 
NEXSTAR BROADCASTING GROUP, INC.
 
NEXSTAR FINANCE HOLDINGS, INC.
 
 
 
 
By:
/s/ Thomas E. Carter
 
Name:
Thomas E. Carter
 
Title:
Executive Vice President and Chief Financial Officer

 
 
 
 
 
 
[Signature Page to Fifth Amendment to Fifth Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 
 
 
The Pledgors:

 
 
 

  /s/ Nancie Smith
 
Nancie Smith

 
 
 

 
/s/ Dennis P. Thatcher
 
Dennis P. Thatcher

 
 
 

 
/s/ Pluria W. Marshall, Jr.
 
Pluria W. Marshall, Jr.

 
 
 
 
 
 
 
 
[Signature Page to Fifth Amendment to Fifth Amended and Restated Credit
Agreement]